Opinion by
Wingard, Associate Justice.
The complaint or bill in this case sets up the following as the substantive facts of the same:
*2271. That plaintiff was married to Stephen H. Hilton, of Pierce county, in this Territory, on the 16th day of September, 1871, and lived with him as his wife until August 19th, 1878, when he died. Plaintiff subsequently was married to one Jerome Hamilton, her present husband.
2. That at the date of the said marriage, Stephen H, Hilton was seized in fee of the lands described in the complaint.
3. That on July 5th, 1873, said Hilton conveyed the said lands by deed to the defendants, in which said deed the plain»tiff did not join.
4. That plaintiff had an estate in dower in the lands aforesaid, which she prays may be assigned, etc., and for general relief.
• To the complaint in this case a general demurrer was filed, which was sustained by the District Court. A final judgment was entered for the defendant, and the plaintiff appeals to this Court.
The important and decisive question in the case is, “ Was dower allowed by the law of this Territory at the date of the decease of plaintiff’s husband ? ”
It is not questioned that dower as at common law was given to the widow in this Territory, and remained until the somewhat radical legislation of 1869. (Daws of W. T., p. 318.)
In this last named law, no mention is made whatever of dower, much less is there any expression which in terms abolishes it.
It is claimed, however, that it abolishes dower by implication. Whether this be so or not, at the next following session of the Legislature — Act, November 29th, 1871, by Section 23d — it was enacted that “ neither dower or courtesy shall hereafter accrue.” That is to say, that as to all persons living in this Territory at that date, and all who might subsequently abide therein, dower should be abolished. (See 25 Ibid.)
The plaintiff was then a resident of the Territory. She had then no vested right of dower.
In the language of Judge Cooley, which we adopt as a correct definition, she had “ only a capacity to acquire a right.” It could, therefore, be abolished by legislative enactment, as could an estate in expectancy vested in an ancestor. (Leading Cases Am. Law Real Property, Vol. 1, p. 300.) We are of *228opinion that it was abolished. The judgment of the Court below in sustaining the demurrer is affirmed.
We concur. George Turner, Associate Justice.
John P. Hoyt, Associate Justice.